DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1 December 2022 have been fully considered but they are not persuasive. In particular, the applicant argues that Nakane explains streams are made of multiple units of cod, but does not include transform property specifying a derivation operation since the ‘graphics data’ GRD of Nakane to the applicant does not meet the claimed second video media data. However, the relied upon elements of Nakane discloses that the GRD consists of left shift width 108 and right shift width 110, ¶90, which are similar to the disclosed transform property, which are simply properties needed to reproduce the media data based off of the transform property. Additionally, this shift information which are similar to the transform properties claimed can also indicate different depth distances between each of the left and right images, meaning that the images are processed based off information specific to calculations for the reproduction of the images when the reproduction of the object” is based on “the right-eye image from the left-eye image data and the shift widths .DELTA.x1 and .DELTA.x3, ¶86. This means that the prior art still teaches the amended transform property being claimed in the amended claim 1, 12, and 20. Additionally, it should be pointed out that what was unique to the object claim 6 was not the mere principle of “transform property”, but that the transform properties which were specified by the metadata are of the selection of one of stitching, reverse projection, reverse packing, reverse sub-picture, selection of one operation, transcoding, scaling, or resizing, in addition to claim 5’s second level and processing. For these reasons, the examiner maintains the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	 
Claim(s) 1,2,12,13,20 rejected under 35 U.S.C. 103 as being taught by Kim; Yong-Tae et al. (US 20120314937 A1) with Nakane; Kazuhiko (US 20110069153 A1)
 Regarding claim 1, Kim teaches,
A media processing method implemented by a media processing entity (¶283, “Operations of various elements shown in the drawings may be provided by using hardware to execute software related to the hardware or by using dedicated hardware”) comprising at least 5one processor (¶283, “digital signal processor (DSP) hardware”) in communication with a memory, (¶283, “a read-only memory (ROM) to store software”) wherein the memory stores computer-readable instructions (¶283, “a read-only memory (ROM) to store software”) that, when executed by the at least one processor, (¶283, processor “hardware to execute software related to the hardware”) cause the at least one processor to perform: 
receiving, (¶107 and fig. 4-400, “receiving apparatus 400”) from a remote computing device, (¶109,92,106, Fig. 4-410,400 and Fig. 3-340,300, “receiving and parsing unit 410” of the receiving apparatus 400 “receives and parses multiview still image data having a media file format” which was output from “output unit 340” of the “media file format-based multiview still image service providing apparatus 300” which the “output unit 340 outputs the multiview still image data containing the plurality of pieces of image information, according to the media file format.”) encoded multi-view multimedia data (¶109, “multiview still image data”) comprising a hierarchical track structure (¶109, “receiving and parsing unit 410 receives and parses multiview still image data having a media file format” which is searched “hierarchically” for a “track area”) comprising at least:  
10a first track (¶111 and Fig. 4-430, “image data extracting unit 430”) comprising first video media data at a first level (¶111 and Fig.4-430,410, “image data extracting unit 430 may extract at least one image data having a still image file format”) of the hierarchical track structure, (¶111 and Fig.4-430,410, “image data extracting unit 430 may extract at least one image data having a still image file format from the media data of the multiview still image data parsed by the receiving and parsing unit 410” which “hierarchically” searched for “a track area”) wherein the first track comprises a first set of samples that comprise first video media data; (¶111 and 125, “multiview still image data” having the still image file format is part of “stereoscopic video data area”) and 
(¶110 and Fig. 4-420, “3D metadata extracting unit may extract 3D metadata”) at a second level in the hierarchical track structure (¶109 and 110, “receiving and parsing unit 410 may hierarchically search for a track area that is a lower area of the moov area” such that 3D metadata about a multiview still image from the moov area of the multiview still image data” was “parsed”) that is different than the first level of the first track (¶109, “receiving and parsing unit 410 may parse the multiview still image data having the media file format and thus may search for a media data area and a moov area of the media file format“), wherein:
the second track (¶110, “3D metadata” extracted using the “3D metadata extracting unit 420”) does not comprise second video media data in the received encoded multi-view multimedia data; (¶100, 3D metadata “which has information to three-dimensionally reproduce multiview still image data, into the moov area of the media file format” such as “image data offset information”, “information about a camera”)
processing (¶112, “image restoring unit 440”) the first video media data of the first track (¶111 and 112, “image data having a still image file format”) based on the data associated with the 15second track (¶112, “may restore the multiple view images forming the multiview still image”, by using “the plurality of pieces of image information extracted by the image data extracting unit 430”) to generate the second video media data of a derived track; and (¶112, “may restore the multiple view images forming the multiview still image, by using the 3D metadata extracted by the 3D metadata extracting unit 420”)
But does not explicitly teach,

the second track is separate from the first track; and 
processing comprising performing the derivation operation specified by the transform property on the first video media data to generate the second video media data;
	transmitting, over a network, the derived track comprising the generated second video media data to a second computing device, wherein the second computing device comprises a second media processing entity, a second remote computing device, or both, which are different than then remote computing device and the media processing entity. 
	However, Nakane teaches additionally, 
A first track comprising first video media data at a first level in the hierarchical track structure (¶87 and Fig. 8, “’video data’ VDD” as part of the “single unit of code UOC” as depicted in Fig. 8)
the second track (¶89, “graphics data GRD”) comprises a second set of samples, (¶89, “sub-video image are stored in the graphics data GRD”) wherein at least one of the samples (¶89 and Fig. 8, “’graphics data of object #1` GRD-1 to `graphics data of object #N` GRD-N” as depicted in Fig. 8”) comprises a transform property specifying a derivation operation; (¶89 and 90, “`right-eye display graphics data` 106 consist of a `left-end shift width` 108 and a `right-end shift width` 110” which are part of “graphics data GRD-n (n=1, 2, .  . . , N)” such that “shift-width data needed to reproduce the object”) 
(¶87-89, “graphics data GRD” is separate from the “’video data’ VDD” which compose the single unit of code as depicted in Fig. 8) and 
processing comprising performing the derivation operation specified by the transform property (¶86, “shift width .DELTA.x1 and .DELTA.x3 by which the positions of the left and right ends are to be shifted”) on the first video media data to generate the second video media data; (¶86 and 90, shift used to carry out “decoding process” making it possible to “reproduce the object displayed”)
transmitting, over a network, the derived track comprising the generated second video media data to a second computing device, (¶53 and 54, “reproducing device“ which receives the “multiplexed encoded data stream transmitted by the transmitting function, decodes the data stream, and inputs the decoded data stream to the data stream demultiplexer 45” where the data is transmitted from the “data stream transmission and storage means 30” sending the data stream is connected directly to the video reproducing system as depicted in Fig. 2) wherein the second computing device (¶53 and fig. 2, “reproducing device“) comprises a second media processing entity, a second remote computing device, or both, which are different than then remote computing device and the media processing entity. (¶53,44 and fig. 2, “reproducing device“ which is separate from, and receives input from, “data stream transmission and storage means 30” and “video encoding device” as depict ted in Fig. 1 and 2)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving apparatus of Kim with the transmitting data of 

Regarding claim 2, Kim with Nakane teaches the limitation of claim 1, 
	Kim teaches additionally, 
multi-view media data (¶106, “multiview still image data containing the plurality of pieces of image information”) from the remote computing device (¶109,92,106, “multiview still image data having a media file format” which was output from “output unit 340” of the “media file format-based multiview still image service providing apparatus 300”) comprises receiving the multi-view media data (¶106, “output unit 340” of the “media file format-based multiview still image service providing apparatus 300” which the “output unit 340 outputs the multiview still image data containing the plurality of pieces of image information”) from a second remote media processing entity. (¶106,107, and Fig. 3 and 4, “output unit 340” receiving from “3D metadata inserting unit 330” and “image data inserting unit 320” as depicted in Fig. 3 which are separate from the “receiving apparatus 400”) 

Regarding claim 12, it is the apparatus claim of method claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 12. 

Regarding claim 13, dependent on claim 12, it is the apparatus claim of method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 13. 



Claim 4,10,11,14,19 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Yong-Tae et al. (US 20120314937 A1) with Nakane; Kazuhiko (US 20110069153 A1) in view of Suh; Jong Yeul et al..(US 20120007948 A1)
Regarding claim 4, Kim with Nakane teaches the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 4,
	However, Suh teaches additionally,
transmitting, (¶119 and fig. 7-730, “TP demultiplexer 730 transmits” of a “broadcast receiver 700”) to the second media processing entity, (¶119 and fig. 7-752, “transmits one or more streams for the 3DTV service to the 3D metadata decoder”) metadata (¶119, “DOT stream” which “decodes at least one demultiplexed stream (e.g., a depth stream, an occlusion stream, a transparency stream, a DOT stream, etc.) for the 3DTV service”) associated with a third track (¶114, “broadcast receiver transmits streams“ corresponding a “PID_T” to a “third decoder for processing transparency” respectively) at a third level (¶114, “third decoder may be integrated into one 3D metadata decoder”) in the hierarchical track structure that is different than the first level of the first track and the second level of the second track. (¶113-115, “”PID_T” corresponding to “a third decoder for processing transparency information” respectively, which are different from “PID_D, PID_O” which correspond to “a first decoder for processing depth information, a second decoder for processing occlusion information” and different from the “2D video stream”)


Regarding claim 10, Kim with Nakane teaches the limitations of claim 1,
	Kim teaches additionally, 
the metadata specifying the derivation operation (¶100, “3D metadata about the multiview still image data”) comprises a data structure (¶100, “the moov area”) specifying a transform property (¶100, “include information about a 3D image format of the image data”) to perform on the first video media data to generate the second video media data, (¶100 and 274, “3D metadata, which has information to three-dimensionally reproduce multiview still image data” such as “information about a 3D image format of the image data that is inserted into the media data area and that has the still image file format, and information about an arrangement of views of the multiview still image”) 
	But does not explicitly teach, 
the data structure comprising a number of inputs, a number of outputs, and the transform property.
	However, Suh teaches additionally, 		
the data structure (¶87, “elementary PID for the corresponding elementary”) comprising a number of inputs, (¶38 and 87, “Packet Identifier (PID)” including PID of “depth-associated stream”, “occlusion-associated stream”, and “transparency-associated stream”) a number of outputs, (¶120 and 114, “decodes at least one demultiplexed stream (e.g., a depth stream, an occlusion stream, a transparency stream, a DOT stream, etc.) for the 3DTV service” based off of “PID_D, PID_O, and PID_T”) and the transform property. (¶70, “define depth information, occlusion information, and transparency information needed for constructing the 3DTV service”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving apparatus of Kim with the transmitting data of Nakane with the processing of Suh which uses three separate metadata information that can be combined together. This can provide multiple 3D rendering capabilities to render or format 3D data. 

Regarding claim 11, Kim with Suh teaches the limitations of claim 10,	
	Kim teaches additionally, 
the second track (¶100, “3D metadata about the multiview still image data”) comprises the data structure. (¶100, “include information about a 3D image format of the image data, into the moov area”)

Regarding claim 14, dependent on claim 12, it is the apparatus claim of method claim 4, dependent on claim 3, and claim 3, dependent on claim 1. Refer to the rejection of claim 3 and 4 to teach the rejection of claim 14. 

Regarding claim 19, dependent on claim 12, it is the apparatus claim of method claim 10, dependent on claim 1. Refer to the rejection of claim 10 to teach the rejection of claim 19. 

Claim 5,15 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Yong-Tae et al. (US 20120314937 A1) with Nakane; Kazuhiko (US 20110069153 A1)  in view of Tian; Dong et al. (US 20130162773 A1)
Regarding claim 5, Kim with Nakane teaches the limitations of claim 1,
	In a separate embodiment, Kim teaches additionally, 
processing the first video media data of the first track (¶118, “stereoscopic image information may be decoded according to each of multiple views”) comprises decoding the first video media data of 5the first track (¶118, “by using a JPEG decoder 520 and 530, so that multiple view images of the stereoscopic image may be restored”) to generate the second video media data for the derived track. (¶119 and 118, “A 3D reconstructing unit 540 may reconstruct the multiple view images to form a combination for 3D reproduction, by using 3D image format information of the 3D parameter 515” and the “multiple view images of the stereoscopic image” that was restored)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving apparatus with a reproducing system which expands on the process of reconstructing a 3D image format using restored multiple decoded view images. This may allow for using the JPEG format images in the process of 3D reconstruction. 
	But does not explicitly teach the additional limitation of claim 5,
	However, Tian teaches additionally, 
the second level in the hierarchical track structure (¶65, “high level syntax") is above the first level of the first track; (¶65 and 102, syntax “present in the bitstream that resides hierarchically above the macroblock layer” which the macroblock layer indicates “pixels of a detected depth boundary”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving apparatus of Kim with the transmitting data of Nakane with the syntax of Tian which will indicate 3D video signal above the pictures macroblock information. This syntax organization allows for specifying clear indicators to associate format information with received video frame in a straight forward way. 

Regarding claim 15, dependent on claim 12, it is the apparatus claim of method claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 15. 

Claim 7,17 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Yong-Tae et al. (US 20120314937 A1) with Nakane; Kazuhiko (US 20110069153 A1)  in view of JOUNG; Do-Young et al. (US 20090122134 A1)
Regarding claim 7, Kim with Nakane teaches the limitations of claim 1,
In a separate embodiment, Kim teaches additionally, 
processing the first video media data of the first track (¶118, “stereoscopic image information may be decoded according to each of multiple views”) comprises decoding the first video media data of 5the first track (¶118, “by using a JPEG decoder 520 and 530, so that multiple view images of the stereoscopic image may be restored”) to generate the second video media data for the derived track. (¶119 and 118, “A 3D reconstructing unit 540 may reconstruct the multiple view images to form a combination for 3D reproduction, by using 3D image format information of the 3D parameter 515” and the “multiple view images of the stereoscopic image” that was restored)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving apparatus with a reproducing system which expands on the process of reconstructing a 3D image format using restored multiple decoded view images. This may allow for using the JPEG format images in the process of 3D reconstruction. 
	But does not explicitly teach the additional limitation of claim 7,
	However, Joung teaches additionally, 
the second level (¶90, “meta box”) in the hierarchical track structure is below the first level (¶90, “meta box below the track container”) of the first track (¶90, “track container”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving apparatus of Kim with the transmitting data of Nakane with the storage order of Joung which can position image information below another track container. This allows for specific grouping of the information by the same configuration groups. 

Regarding claim 17, dependent on claim 12, it is the apparatus claim of method claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 17. 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Yong-Tae et al. (US 20120314937 A1) with Nakane; Kazuhiko (US 20110069153 A1)  in view of Broberg; David K. (US 20130176297 A1)

But does not explicitly teach the additional limitations of claim 9,	
However, Broberg teaches additionally,
the metadata specifies a plurality of output tracks, (¶23, “association of the metadata with output modes” by “associating metadata with various output modes”) and specifies how to generate each of the plurality of output tracks. (¶23, “association of the metadata with output modes” with “additional associations specific to the formatting of the corresponding signaling”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the receiving apparatus of Kim with the transmitting data of Nakane with the metadata association of Broberg which can associate metadata with an output mode and format. This will allow for limiting or preventing specific output modes based on an intended format. 

Allowable Subject Matter
Claim 6, 8, 16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483